Appeal from a judgment (denominated order) of the Supreme Court, Wayne County (Dennis M. Kehoe, A.J.), entered April 18, 2011 in a proceeding pursuant to CPLR article 70. The judgment dismissed the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus. “The challenges by petitioner to the determination of the Administrative Law Judge following his final parole revocation hearing ‘could have been addressed in the course of [an] administrative appeal/ and thus petitioner failed to exhaust his administrative remedies” (People ex rel. Giguere v Barkley, 70 AD3d 1321 [2010], lv denied 14 NY3d 710 [2010]; see People ex rel. Bratton v Mellas, 28 AD3d 1207, 1207-1208 [2006], lv denied 7 NY3d 705 [2006]; see also 9 NYCRR *16998006.3 [a], [b]). “Moreover, even if petitioner’s purported constitutional claims might otherwise ‘justify a departure from the general rule requiring exhaustion of administrative remedies’ . . . , habeas corpus relief nonetheless is unavailable as such claims, even if meritorious, would not entitle petitioner to immediate release” (People ex rel. Ariola v Sears, 53 AD3d 1001, 1002 [2008], lv denied 11 NY3d 710 [2008]; see People ex rel. Wethington v Beaver, 306 AD2d 945, 946 [2003]). Present— Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ.